Case:20-80058-swd Doc #:1-1 Filed: 04/20/2020 Page 1 of 2

Exhibit 1
Case:20-80058-swd Doc #:1-1 Filed: 04/20/2020 Page 2 of 2

12/19/2019 https://micourt.courts.michigan.gow/CaseSearch/Case/D54A/Detail?searchText=chelsea+williams&caseld=1 9-00661GC&courtType=D&...

54A District Court - Lansing ;
Case Detail

Civil

Case ID: 19-00661GC-GC Court Location: 54A LANSING
Judge of Record: WARD, CYNTHIA M. Entitlement: TNT FINANCIAL INC V WILLIAMS
Case Status: DISPOSED Date Filed: 2/19/2019

Balance: $0.00

Next Hearing:

Parties

Party Name: TNT FINANCIAL INC Party Type/Number: PLAINTIFF 1
Attorney Name: MEINECKE, JAMES N. Service Date:

Answer Date:

Party Name: WILLIAMS, CHELSEA, A Active Garnishment

Party Type/Number: DEFENDANT 1 Attorney Name:

Service Date: 04/29/2019 Answer Date:

Disposition: JUDGMENT ENTERED BY DEFAULT Disposition Date: 05/31/2019
Hearings

No hearings found

Note: Civil, Traffic, Criminal, Domestic (Divorce/Family), Probate and Juvenile Traffic & Delinquency cases are available through this
website depending on the type of court being searched. Neglect/Abuse cases will not be displayed.

Version: 1.0.0.0 (https://mijis. courts. michigan.gov/hc/en-us/articles/1 15002867928)

https://micourt.courts.michigan.gov/CaseSearch/Case/D54A/Detail?search Text=chelseatwilliams&caseld=19-00661GC&courtType=D&courtNumber=... 1/1
